Mr Justice Thacher
delivered the opinion of the court.
We derive from the record that upon the 7th of March, 1846, Balfour, overseer of roads, instituted a suit before a justice of the peace against Mitchell, as a defaulter, placing his demand at $48. The judgment was for the defendant, and a judgment for costs against the plaintiff, in the sum of $1‘50. From this judgment an appeal was had to the circuit court. The record next discloses that upon the 5th of March, 1846, Balfour, in a similar capacity, instituted a suit against Mitchell, as a defaulter, and laid his demand at $ 10-50. The judgment in this case was likewise for the defendant, with costs against the plaintiff in the action in the sum of $1-50. There was an appeal in this case also to the circuit court. Both of these judgments were rendered in the justice’s court upon the samé day, to wit, March 23, 1846.
In the circuit court, a motion was made to consolidate the two appeals, and to dismiss them for want of jurisdiction. This motion was sustained, and the causes consolidated and dismissed.
■’ There were bills of exception filed to the judgments consolidating and dismissing the causes, but these bills are very bare, and contain nothing more than a mere statement that the causes were directed to be consolidated, and to be dismissed. We are left to conjecture upon what grounds the circuit court so acted, and in such cases, unless the party feeling himself aggrieved presents his case to us in such a shape as to point out in what particular the circuit court erred, we are bound, the contrary not being shown, to hold that the circuit court did not err. These remarks apply equally to the judgment dismissing, as to those consolidating the suits.
*631But the circuit court could give a judgment for costs. When a suit is brought, and a plea to the jurisdiction found' for defendant either on demurrer or on issue, the court will of course not take jurisdiction, but it gives judgment against the party who brought the suit, that the writ be quashed, and always gives judgment for costs, if the judgment is on an issue of fact. 1 Tidd, 591.
Judgment affirmed.